Citation Nr: 0005488	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98 14 066 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active military service from January 1965 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1998, a statement of the case was issued in August 
1998, and a substantive appeal was received in September 
1998.  In March 1999, the veteran appeared at a personal 
hearing at the RO, and in November 1999 he testified before 
the undersigned member of the Board by means of 
videoconference.


FINDING OF FACT

The claims file includes a medical diagnosis of current 
thoracic spine disability, competent evidence of inservice 
incurrence, and medical evidence suggesting a nexus to 
service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
thoracic spine disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Review of the claims file reveals medical diagnoses of 
current thoracic spine disability as demonstrated by the 
diagnosis of residual injury to the dorsolumbar spine 
reported on VA examination in June 1998 and x-ray evidence 
from June 1997 of an old fracture of D10.  The Caluza 
requirement of a medical diagnosis of current disability has 
therefore been met.  Further, the veteran's statement 
regarding an inservice injury are presumed to be true for 
well-grounded purposes and, in this case, are in fact 
supported by entries in his service medical records.  
Finally, the Board notes that an August 1999 statement from a 
private medical care provider includes an opinion to the 
effect that the veteran's current x-ray findings of 
compression deformities of the dorsal spine could be related 
to an injury during service and that the veteran had this 
while in service but it was misdiagnosed.  The Board stresses 
that for well-grounded analysis purposes, the evidence is to 
be presumed to be true.  Under the circumstances, the Board 
must find that the veteran's claim is well-grounded under 38 
U.S.C.A. § 5107(a); Caluza; Savage. 



ORDER

The veteran's claim of entitlement to service connection for 
thoracic spine disability is well-grounded.  The appeal is 
granted to this extent, subject to the directions set forth 
in the following remand portion of this decision. 


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  Review of the 
medical record reveals a lack of clear medical opinion as to 
the etiology of the veteran's current dorsal spine disorder, 
and further development is necessary to allow for equitable 
review of the veteran's appeal. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact Parkwood 
Orthopedics, Inc. and obtain copies of 
all clinical records pertaining to 
treatment of the veteran's dorsal spine.  
The author of the August 5, 1999, 
communication should be ascertained and 
that individual's status as a medical 
professional should be noted.  Further, 
the author of the August 5, 1999, should 
be requested to furnish a detailed 
rationale for the August 5, 1999, 
opinion, including information regarding 
the records reviewed, if any, and 
examinations performed which formed the 
basis for the opinion.  

2.  The veteran should be scheduled for a 
special VA spine examination for the 
purpose of ascertaining the nature of any 
dorsal spine disorder and the etiology 
thereof.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All indicated 
special studies and tests should be 
accomplished.  The examiner should 
clearly set forth all medical diagnoses 
resulting from the examination of the 
dorsal spine.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any dorsal spine disorder found on 
examination is related to the March 1967 
inservice injury documented in the 
service medical records.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the veteran's claim 
remains denied, then the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to assist the veteran and to 
ensure an adequate record to allow for informed appellate 
review.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



